Case 3:20-cv-00648-EMC Document 1-1 Filed 01/28/20 Page 1 of 8

UNITED STATES DISTRICT COURT
for the

NORTHERN DISTRICT OF CALIFORNIA

 

 

Case Na:
Karena Feng,
Magistrate | oe
Plaintiff,
vs.
MEMORANDUM IN
SERVICLe OF HUMAN SUPPORT OF MOTION TO
FAMILY & CHILDREN’S cae eeRD
SERVICES an
Defendant.

MEMORANDUM IN SUPPORT OF MOTION TO CONFIRM
ARBITRATION AWARD

This memorandum is submitted on behalf of Petitioner Karena Apple Feng,
“Karena Feng” in support of its motion, pursuant to 9 U.S.C. § 9, to confirm an

arbitration award. This motion should be granted and the award confirmed into a

MEMORANDUM IN SUPPORT OF MOTION TO CONFIRM
ARBITRATION AWARD .- 1
Case 3:20-cv-00648-EMC Document 1-1 Filed 01/28/20 Page 2 of 8

judgment because the arbitration was in all respects proper and the award is final

and binding.

Statement of Facts

On or about December 5, 2019 Petitioner and Respondent entered into an
agreement which provided that the parties would settle any dispute arising out of

the agreement by arbitration according to Dale Clayton.

Procedural Background

On or about December 10, 2019 Petitioner filed an arbitration claim with Online
Contract Arbitration using the “Desk Arbitration” method. Dale Clayton was

the sole arbitrator.

The parties stipulated and agreed that, in addition to other remedies, actual
Compensatory damages are to be assessed according to the formula of $5,000
per/day per/child in the state's/agency's custody after the initial 72 hour window

for response to the proposed Contract.

On January 1, 2020, the arbitrators used that formula to issue the Petitioner an

award of $540,000 .

The Contract stated that punitive damages can be optionally assessed. It was

deemed that punitive damages may be warranted in the event that Respondent did

MEMORANDUM IN SUPPORT OF MOTION TO CONFIRM
ARBITRATION AWARD - 2
Case 3:20-cv-00648-EMC Document 1-1 Filed 01/28/20 Page 3 of 8

not voluntarily comply with this award. In such an event. The arbitrator imposed
punitive damages at a rate of 4 times the amount of actual Compensatory
damages, in addition to other remedies awarded, pursuant to Pacific Mut. Life

Ins. Co. v. Haslip, 499 US 1 (1991).

Trent Rhorer entered into Default on December 05, 2019. Up to the point of
writing this memorandum on January 27, 2020, that would be a total of 53 days.
53 days x $5,000 per day = $265,000

4 children are still in the states/agency's custody X $265,000 = $1,060,000

4 X $1,060,000 = $4,240,000 awarded by arbitrator.

The arbitrator also awarded, as agreed to in the contract, that the respondent:
1.) Close the dependency case.
2.) Discharge the case with prejudice.
3.) Return the custody of the children of the undersigned back to her.
4.) Put the undersigned's children back in her possession.

5.) Remove the undersigned's name from the Central Registry.

Petitioner now moves to confirm this award.

Explanation

MEMORANDUM IN SUPPORT OF MOTION TO CONFIRM
ARBITRATION AWARD -3
Case 3:20-cv-00648-EMC Document 1-1 Filed 01/28/20 Page 4 of 8

The Federal Arbitration Act, 9 U.S.C. § 9, provides that "within one year after the
award is made any party to the arbitration may apply to the court so specified for
an order confirming the award, and thereupon the court must grant such an order

unless the award is vacated, modified, or corrected."

Accordingly, the court has the obligation to confirm Petitioner's arbitration award
into a 1997] 17 Derner and Haydock: Confirming an Arbitration Award Published
by Mitchell Hamline Open Access, 1997 WILLIAM MITCHELL LAW REVIEW
judgment. See Doctor's Assocs., Inc. v. Casarotto, 116 S. Ct. 1652, 1657 (1996)
(stating the purpose of the Federal Arbitration Act is to ensure that private
agreements to arbitration are enforced); AlliedBruce Terminix Cos. v. Dobson,
115 S. Ct. 834, 838 (1995) ("[T]he basic purpose of the Federal Arbitration Act is
to overcome courts' refusals to enforce agreements to arbitrate."); Southland Corp.
v. Keating, 465 U.S. 1, 15-16 (1984) (holding the Federal Arbitration Act
preempts state law and state courts cannot apply state statutes that invalidate

arbitration agreements).

The standard of review of an arbitrator's decision by the court is very narrow. The
scope of review is limited and the court will not examine the validity of the
decision except to the extent that the award exceeds the agreement of the parties.
See Burchell v. Marsh, 58 U.S. 344, 349 (1854) (stating the appropriate scope of
judicial review is whether the award is the honest decision of the arbitrator, made

within the scope of the arbitrator's power, and that a court will not otherwise set

MEMORANDUM IN SUPPORT OF MOTION TO CONFIRM
ARBITRATION AWARD -4
Case 3:20-cv-00648-EMC Document 1-1 Filed 01/28/20 Page 5 of 8

aside an award for error, either in law or fact); Coast Trading Co. v. Pacific

Molasses Co., 681 F.2d 1195, 1197- 98 (9th Cir. 1982).

Here, the arbitrator, having considered the pleadings and other evidence presented
at the hearing, determined that Respondent was liable to Petitioner for
$540,000.00. There are no grounds for vacating, modifying, or correcting an
arbitration award enumerated in 9 U.S.C. §§ 10-11 which exist, and Respondent

has not made any motion to vacate, modify, or correct the award.

Conclusion

Petitioner respectfully requests an order confirming an arbitration award into a
judgment for Petitioner, Karena Feng, and against Respondent Trent Rhorer for

the following:

1. That the action entitled IN THE MATTER OF Lilian Feng 03/02/2006 13f
JD19-3090 emanating out of the SUPERIOR COURT OF CALIFORNIA,
County of San Francisco, it’s judgments, order(s), pleading(s), paper(s), and

sentence(s) are void ab initio;

2. That the action entitled IN THE MATTER OF Katherine Feng 08/16/2009
10F JD19-3091 emanating out of the SUPERIOR COURT OF
CALIFORNIA, County of San Francisco, it’s judgments, order(s),

MEMORANDUM IN SUPPORT OF MOTION TO CONFIRM
ARBITRATION AWARD -5
Case 3:20-cv-00648-EMC Document 1-1 Filed 01/28/20 Page 6 of 8

pleading(s), paper(s), and sentence(s) are void ab initio;

. That the action entitled IN THE MATTER OF Edward Feng II 12/05/2012
6M JD19-3092 emanating out of the SUPERIOR COURT OF
CALIFORNIA, County of San Francisco, it’s judgments, order(s),

pleading(s), paper(s), and sentence(s) are void ab initio;

. That the action entitled IN THE MATTER OF Rosie Feng 11/25/2018 9mo
F JD19-3093 emanating out of the SUPERIOR COURT OF CALIFORNIA,
County of San Francisco, it’s judgments, order(s), pleading(s), paper(s), and

sentence(s) are void ab initio;

. That the respondent Close the Juvenile case with prejudice.

. That the respondent ORDER that the agency remove the claimants name

from the Central Registry.

. That the children of Karena Feng be immediately released forthwith from
any and all custody, and control of the CALIFORNIA DEPARTMENT OF
SOCIAL SERVICES, CHILDREN AND FAMILY SERVICES DIVISION,

et al and returned to the claimant;

. That any and all records, system of records, alerts, notices, classifications,

MEMORANDUM IN SUPPORT OF MOTION TO CONFIRM
ARBITRATION AWARD - 6
Case 3:20-cv-00648-EMC Document 1-1 Filed 01/28/20 Page 7 of 8

publications, postings, library catalogs, and the like in their entirety that
reference Parents Name, Child’s name, Child’s name, including, but not
limited to, any and all variations of spelling of said name and alphanumeric
identifiers assigned to said name(s), be expunged, deleted, destroyed, and/or
returned to Parents name as it relates to any and all matters of this
arbitration proceeding, the underlying contract, and the aforesaid related
judicial actions referenced herein above at points 1 & 2, within 30-days

from the issuance of this award;

9. That Karena Feng recover from CALIFORNIA DEPARTMENT OF
SOCIAL SERVICES, CHILDREN AND FAMILY SERVICES
DIVISION, et al, the principle sum of $540,000, in actual Compensatory
damages to include an additional $5,000 per/day per/child still in the
state’s/agency’s custody and/or control until all stipulations of the contract

are fulfilled.

10. That the principle sum of Compensatory damages are to be due and
payable in full upon receipt and notice of this award sent to the
CALIFORNIA DEPARTMENT OF SOCIAL SERVICES, CHILDREN
AND FAMILY SERVICES DIVISION, their agents, officers, employees,
assigns, etc; and payment instructions shall be included with an invoice or
letter of direction by Parents Name, and/or her assigns, to any one of the

above listed government departments or their representatives;

MEMORANDUM IN SUPPORT OF MOTION TO CONFIRM
ARBITRATION AWARD -7
Case 3:20-cv-00648-EMC Document 1-1 Filed 01/28/20 Page 8 of 8

11. That Karena Feng recover punitive damages equivalent to 4 times (4x) the
amount of actual Compensatory damages conditioned upon the
Respondent(s) failing to voluntarily comply with this award, and Karena

Feng is forced to petition or motion the UNITED STATES DISTRICT

COURT for confirmation and enforcement of this award;

12. That the Arbitrator, Mary Clayton, recover from the respondent the
deferred costs and fees for conducting the arbitration for the claimant in the
amount of $750 deducted from the compensatory damages awarded. Said

fee schedule is at the rate of $750 flat fee for a 2 party case.

(XL \ VDA he Date: QW \- ot QO

Karena Apple Feng

1995-34th Avenue, San Francisco, CA 94116
aFengRE@gmail.com
(650) 350-9088

MEMORANDUM IN SUPPORT OF MOTION TO CONFIRM
ARBITRATION AWARD - 8
